Exhibit 10.1

 

AMENDMENT NO. 9 TO SALE AND SERVICING AGREEMENT

(VFCC Transaction with Ares Capital CP Funding LLC)

 

THIS AMENDMENT NO. 9 TO THE SALE AND SERVICING AGREEMENT, dated as of October
18, 2007 (this “Amendment”), is entered into in connection with that certain
Sale and Servicing Agreement, dated as of November 3, 2004 (as amended,
modified, waived, supplemented or restated through the date hereof, the “Sale
and Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Ares Capital Corporation, as the originator (together with its
successors and assigns in such capacity, the “Originator”) and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
each of the Conduit Purchasers and Institutional Purchasers from time to time
party thereto, each of the Purchaser Agents from time to time party thereto,
Wachovia Capital Markets, LLC, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC (f/k/a
Variable Funding Capital Corporation), as Conduit Purchaser (together with its
successors and assigns in such capacity, the “VFCC Agent”), U.S. Bank National
Association, as the trustee (together with its successors and assigns in such
capacities, the “Trustee”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services) as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the Sale
and Servicing Agreement.

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and in accordance with Section 13.1 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement, in certain
respects as provided herein;

 

NOW, THEREFORE, based upon the above Recital, the mutual premises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENTS.

 

(a)           Section 1.1 of the Sale and Servicing Agreement is hereby amended
by amending and restating in their entirety the following defined terms:

 

“Broadly Syndicated Loan”: Any Loan that is a Term Loan or a Revolving Loan that
(i) is secured by a valid and perfected first priority lien on all of the
Obligor’s assets constituting Related Property for the Loan (which may include a
pledge of common equity), subject to such exceptions that are generally
acceptable to lending institutions in connection with their regular commercial
lending activities, and such other exceptions to which similar Related Property
is commonly subject and which do not individually, or in the aggregate,
materially and adversely affect the benefits of the security intended to be
provided by the related Underlying Instruments and UCC financing statements,
(ii) is to an Obligor issued as part of a loan facility with an original
facility amount (including any

 

 

--------------------------------------------------------------------------------


 

first and second lien loans included in such facility) of greater than
$250,000,000, including for purposes of this definition the maximum available
amount of commitments under Revolving Loans and Delayed Draw Term Loans, and
(iii) is rated at least B- by S&P and B3 by Moody’s. For avoidance of doubt, (i)
Broadly Syndicated Loans may include multiple tranches of a single facility and
(ii) a Broadly Syndicated Loan that satisfies some but not all of the foregoing
provisions of this definition may still be eligible for purchase by the Borrower
as another loan type, subject to such Loan’s satisfaction of the criteria set
forth in the definitions of those Loans and in the definition of Eligible Loan.

 

“Servicing Fee”:  The Senior Servicing fee and the Junior Servicing Fee,
collectively.

 

(b)           Section 1.1 of the Sale and Servicing Agreement is hereby amended
by adding the following defined terms in the proper alphabetical order:

 

“Diversity Score”:  The single number that indicates collateral concentration
for Loans in terms of both Obligor and industry concentration, which is
calculated as described in Schedule X hereto.”

 

“Junior Servicing Fee”:  The fee payable to the Servicer on each Payment Date in
arrears in respect of each Collection Period, which fee shall be equal to the
product of (i) 0.50%, (ii) Aggregate Outstanding Loan Balance as of the first
day of the related Collection Period and (iii) the actual number of days in such
Collection Period divided by 360.

 

“Senior Servicing Fee”:  The fee payable to the Servicer on each Payment Date in
arrears in respect of each Collection Period, which fee shall be equal to the
product of (i) 0.50%, (ii) Aggregate Outstanding Loan Balance as of the first
day of the related Collection Period and (iii) the actual number of days in such
Collection Period divided by 360.

 

(c)           The definition of “Advance Rate” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by replacing the table in the definition
with the following:

 

Diversity Score:

 

< 15.00

 

> 15.00

 

Pool Yield:

 

> 4.0%

 

> 3.0%

 

> 4.0%

 

> 3.0%

 

 

 

 

 

 

 

 

 

 

 

Broadly Syndicated Loans

 

77.5

%

77.5

%

80.0

%

80.0

%

 

 

 

 

 

 

 

 

 

 

Senior Secured ABLs

 

77.5

%

77.5

%

80.0

%

80.0

%

 

 

 

 

 

 

 

 

 

 

First Lien Loans

 

77.5

%

75.0

%

80.0

%

77.5

%

 

 

 

 

 

 

 

 

 

 

Qualified Second Lien Loans

 

72.5

%

70.0

%

75.0

%

72.5

%

 

 

 

 

 

 

 

 

 

 

Second Lien Loans

 

68.0

%

66.0

%

70.0

%

70.0

%

 

 

 

 

 

 

 

 

 

 

Senior Subordinated Loans

 

63.0

%

60.0

%

63.0

%

63.0

%

 

 

 

 

 

 

 

 

 

 

Junior Subordinated Loans

 

50.0

%

50.0

%

50.0

%

50.0

%

 

 

 

 

 

 

 

 

 

 

Dip Loans

 

50.0

%

50.0

%

50.0

%

50.0

%

 

2

--------------------------------------------------------------------------------


 

(d)           The definition of “Concentration Limits” set forth in Section 1.1
of the Sale and Servicing Agreement is hereby amended by deleting the number
“8.0%” from clause (h)(iii) thereof and replacing it with “the LIBOR Rate +
5.00%”.

 

(e)           The definition of “Facility Termination Date” set forth in Section
1.1 of the Sale and Servicing Agreement is hereby amended by replacing the date
“October 30, 2009” with the date “October 6, 2010”.

 

(f)            The definition of “Pool Yield” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by inserting the word “Senior”
immediately before the words “Servicing Fee” in clause (a)(ii) thereof.

 

(g)           The definition of “Termination Date” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by replacing the date
“October 31, 2007” in clause (iii) thereof with the date “October 8, 2008”.

 

(h)           Section 2.9(a)(4) of the Sale and Servicing Agreement is hereby
amended and restated as follows:

 

“to the Servicer (i) if the Originator, or an Affiliate of the Originator, is
the Servicer, in an amount equal to any accrued and unpaid Senior Servicing Fees
to the end of the related Collection Period, or (ii) if the Originator, or an
Affiliate of the Originator, is not the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;”

 

(i)            Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by inserting the following clause (9) and renumbering the existing
clauses accordingly:

 

“(9)         to the Servicer (but only if the Originator, or an Affiliate of the
Originator, is the Servicer), in an amount equal to any accrued and unpaid
Junior Servicing Fees to the end of the related Collection Period;”

 

(j)            Section 2.10(a)(4) of the Sale and Servicing Agreement is hereby
amended and restated as follows:

 

“to the Servicer (i) if the Originator, or an Affiliate of the Originator, is
the Servicer, in an amount equal to any accrued and unpaid Senior Servicing Fees
to the end of the related Collection Period, or (ii) if the Originator, or an
Affiliate of the Originator, is not the Servicer, in an amount equal to any
accrued and unpaid Servicing Fees to the end of the related Collection Period;”

 

(k)           Section 2.10(a) of the Sale and Servicing Agreement is hereby
amended by inserting the following clause (9) and renumbering the existing
clauses accordingly:

 

3

--------------------------------------------------------------------------------


 

“(9)         to the Servicer (but only if the Originator, or an Affiliate of the
Originator, is the Servicer), in an amount equal to any accrued and unpaid
Junior Servicing Fees to the end of the related Collection Period;”

 

(l)            Section 2.14(b) of the Sale and Servicing Agreement is hereby
amended by inserting the words “or Senior Servicing Fee, as applicable,”
immediately after the words “Servicing Fee” therein and adding the following at
the end of the sentence before the period:

 

“, and the Junior Servicing Fee in accordance with Section 2.9(a)(9) and Section
2.10(a)(9), as applicable”.

 

(m)          Section 6.8 of the Sale and Servicing Agreement is hereby amended
by inserting the words “or Senior Servicing Fee, as applicable,” immediately
after the words “Servicing Fee” therein and adding the following at the end of
the sentence before the period:

 

“, and the Junior Servicing Fee to the extent of funds available therefor
pursuant to the provisions of Section 2.9(a)(9) or Section 2.10(a)(9), as
applicable”.

 

(n)           The Schedules to the Sale and Servicing Agreement is hereby
amended by adding Schedule X, which is attached hereto, in the proper numerical
alphabetical order

 

Pursuant to Section 8.6(h) of the Sale and Servicing Agreement, the
Administrative Agent hereby directs the Trustee to enter into this Amendment.

 

SECTION 2.         INTENTIONALLY OMITTED.

 

SECTION 3.         Agreement in Full Force and Effect as AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement are hereby ratified and shall remain in full force and effect. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Sale and Servicing Agreement other than as
expressly set forth herein, and shall not constitute a novation of the Sale and
Servicing Agreement.

 

SECTION 4.         Representations.

 

Each of the Borrower and the Servicer represent and warrant as of the date of
this Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
are within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the

 

4

--------------------------------------------------------------------------------


 

execution, delivery, performance, validity or enforceability of this Amendment
by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;

 

(vi)          it is not in default under the Sale and Servicing Agreement, as
amended hereby; and

 

(vii)         upon giving effect to this Amendment, there is no Termination
Event, Unmatured Termination Event, or Servicer Default.

 

SECTION 5.         Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

SECTION 6.         Miscellaneous.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.

 

(d)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Sale and Servicing
Agreement.

 

(e)           Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(f)            This Amendment represents the final agreement between the parties
only with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

5

--------------------------------------------------------------------------------


 

(g)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

as attorney-in-fact

 

 

 

 

 

By:

/s/ Douglas R. Wilson, Sr.

 

 

 

Name: Douglas R. Wilson, Sr.

 

 

Title:   Director

 

 

 

 

THE ADMINISTRATIVE AGENT
AND THE VFCC AGENT:

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

By:

/s/ David Shutley

 

 

 

   Name: David Shutley

 

 

   Title:   Director

 

 

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

/s/ Scott Lem

 

 

 

   Name: Scott Lem

 

 

   Title:   Authorized Signatory

 

 

 

 

THE ORIGINATOR
AND THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

By:

/s/ Richard S. Davis

 

 

 

   Name: Richard S. Davis

 

 

   Title:   Chief Financial Officer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Trustee

 

 

 

 

 

By:

/s/ John T. Edwards

 

 

 

   Name: John T. Edwards

 

 

   Title:   Assistant Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to

as of the date first written above:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Hedge Counterparty

 

 

 

 

 

By:

 /s/ Bruce Young

 

 

 

   Name: Bruce Young

 

 

   Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

Diversity Score

 

The Diversity Score for the Loans is calculated by summing each of the Industry
Diversity Scores, which are calculated as follows:

 

(i)            An “Obligor Par Amount” is calculated for each Obligor
represented in the Collateral by summing the Outstanding Loan Balance of each
Loan in the Collateral of that Obligor or any Affiliate of that Obligor.

 

(ii)           An “Average Par Amount” is calculated by summing the Obligor Par
Amounts and dividing by the number of Obligors represented. For purposes of
calculating the number of Obligors, any Obligors which are Affiliates will be
considered one Obligor; provided, however, that for purposes of this
calculation, the term “Affiliate” shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common owner which is a financial institution, fund or other
investment vehicle which is in the business of making diversified investments.

 

(iii)          An “Equivalent Unit Score” is calculated for each Obligor
represented in the Collateral by taking the lesser of (a) one and (b) the
Obligor Par Amount for such Obligor divided by the Average Par Amount. For
purposes of calculating the Equivalent Unit Score, any Obligors which are
Affiliates will be considered one Obligor; provided, however, that for purposes
of this calculation, the term “Affiliate” shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common owner which is a financial institution, fund or
other investment vehicle which is in the business of making diversified
investments.

 

(iv)          An “Aggregate Industry Equivalent Unit Score” is then calculated
for each of the Moody’s Industry Classification Groups by summing the Equivalent
Unit Scores for each Obligor in the industry.

 

(v)           An “Industry Diversity Score” is then established by reference to
the Diversity Score Table shown below for the related Aggregate Industry
Equivalent Unit Score. If any Aggregate Industry Equivalent Unit Score falls
between any two scores then the applicable Industry Diversity Score will be the
lower of the two Industry Diversity Scores.

 

(vi)          Charged-Off Loans shall be excluded from the calculation of the
Diversity Score.

 

--------------------------------------------------------------------------------


 

Diversity Score Table

 

Aggregate
Industry
Equivalent
Unit Score

 



Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 



Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 



Diversity
Score

 

Aggregate
Industry
Equivalent
Unit Score

 



Diversity
Score

0.0000

 

0.0000

 

5.0500

 

2.7000

 

10.1500

 

4.0200

 

15.2500

 

4.5300

0.0500

 

0.1000

 

5.1500

 

2.7333

 

10.2500

 

4.0300

 

15.3500

 

4.5400

0.1500

 

0.2000

 

5.2500

 

2.7667

 

10.3500

 

4.0400

 

15.4500

 

4.5500

0.2500

 

0.3000

 

5.3500

 

2.8000

 

10.4500

 

4.0500

 

15.5500

 

4.5600

0.3500

 

0.4000

 

5.4500

 

2.8333

 

10.5500

 

4.0600

 

15.6500

 

4.5700

0.4500

 

0.5000

 

5.5500

 

2.8667

 

10.6500

 

4.0700

 

15.7500

 

4.5800

0.5500

 

0.6000

 

5.6500

 

2.9000

 

10.7500

 

4.0800

 

15.8500

 

4.5900

0.6500

 

0.7000

 

5.7500

 

2.9333

 

10.8500

 

4.0900

 

15.9500

 

4.6000

0.7500

 

0.8000

 

5.8500

 

2.9667

 

10.9500

 

4.1000

 

16.0500

 

4.6100

0.8500

 

0.9000

 

5.9500

 

3.0000

 

11.0500

 

4.1100

 

16.1500

 

4.6200

0.9500

 

1.0000

 

6.0500

 

3.0250

 

11.1500

 

4.1200

 

16.2500

 

4.6300

1.0500

 

1.0500

 

6.1500

 

3.0500

 

11.2500

 

4.1300

 

16.3500

 

4.6400

1.1500

 

1.1000

 

6.2500

 

3.0750

 

11.3500

 

4.1400

 

16.4500

 

4.6500

1.2500

 

1.1500

 

6.3500

 

3.1000

 

11.4500

 

4.1500

 

16.5500

 

4.6600

1.3500

 

1.2000

 

6.4500

 

3.1250

 

11.5500

 

4.1600

 

16.6500

 

4.6700

1.4500

 

1.2500

 

6.5500

 

3.1500

 

11.6500

 

4.1700

 

16.7500

 

4.6800

1.5500

 

1.3000

 

6.6500

 

3.1750

 

11.7500

 

4.1800

 

16.8500

 

4.6900

1.6500

 

1.3500

 

6.7500

 

3.2000

 

11.8500

 

4.1900

 

16.9500

 

4.7000

1.7500

 

1.4000

 

6.8500

 

3.2250

 

11.9500

 

4.2000

 

17.0500

 

4.7100

1.8500

 

1.4500

 

6.9500

 

3.2500

 

12.0500

 

4.2100

 

17.1500

 

4.7200

1.9500

 

1.5000

 

7.0500

 

3.2750

 

12.1500

 

4.2200

 

17.2500

 

4.7300

2.0500

 

1.5500

 

7.1500

 

3.3000

 

12.2500

 

4.2300

 

17.3500

 

4.7400

2.1500

 

1.6000

 

7.2500

 

3.3250

 

12.3500

 

4.2400

 

17.4500

 

4.7500

2.2500

 

1.6500

 

7.3500

 

3.3500

 

12.4500

 

4.2500

 

17.5500

 

4.7600

2.3500

 

1.7000

 

7.4500

 

3.3750

 

12.5500

 

4.2600

 

17.6500

 

4.7700

2.4500

 

1.7500

 

7.5500

 

3.4000

 

12.6500

 

4.2700

 

17.7500

 

4.7800

2.5500

 

1.8000

 

7.6500

 

3.4250

 

12.7500

 

4.2800

 

17.8500

 

4.7900

2.6500

 

1.8500

 

7.7500

 

3.4500

 

12.8500

 

4.2900

 

17.9500

 

4.8000

2.7500

 

1.9000

 

7.8500

 

3.4750

 

12.9500

 

4.3000

 

18.0500

 

4.8100

2.8500

 

1.9500

 

7.9500

 

3.5000

 

13.0500

 

4.3100

 

18.1500

 

4.8200

2.9500

 

2.0000

 

8.0500

 

3.5250

 

13.1500

 

4.3200

 

18.2500

 

4.8300

3.0500

 

2.0333

 

8.1500

 

3.5500

 

13.2500

 

4.3300

 

18.3500

 

4.8400

3.1500

 

2.0667

 

8.2500

 

3.5750

 

13.3500

 

4.3400

 

18.4500

 

4.8500

3.2500

 

2.1000

 

8.3500

 

3.6000

 

13.4500

 

4.3500

 

18.5500

 

4.8600

3.3500

 

2.1333

 

8.4500

 

3.6250

 

13.5500

 

4.3600

 

18.6500

 

4.8700

3.4500

 

2.1667

 

8.5500

 

3.6500

 

13.6500

 

4.3700

 

18.7500

 

4.8800

3.5500

 

2.2000

 

8.6500

 

3.6750

 

13.7500

 

4.3800

 

18.8500

 

4.8900

3.6500

 

2.2333

 

8.7500

 

3.7000

 

13.8500

 

4.3900

 

18.9500

 

4.9000

3.7500

 

2.2667

 

8.8500

 

3.7250

 

13.9500

 

4.4000

 

19.0500

 

4.9100

3.8500

 

2.3000

 

8.9500

 

3.7500

 

14.0500

 

4.4100

 

19.1500

 

4.9200

3.9500

 

2.3333

 

9.0500

 

3.7750

 

14.1500

 

4.4200

 

19.2500

 

4.9300

4.0500

 

2.3667

 

9.1500

 

3.8000

 

14.2500

 

4.4300

 

19.3500

 

4.9400

4.1500

 

2.4000

 

9.2500

 

3.8250

 

14.3500

 

4.4400

 

19.4500

 

4.9500

4.2500

 

2.4333

 

9.3500

 

3.8500

 

14.4500

 

4.4500

 

19.5500

 

4.9600

4.3500

 

2.4667

 

9.4500

 

3.8750

 

14.5500

 

4.4600

 

19.6500

 

4.9700

4.4500

 

2.5000

 

9.5500

 

3.9000

 

14.6500

 

4.4700

 

19.7500

 

4.9800

4.5500

 

2.5333

 

9.6500

 

3.9250

 

14.7500

 

4.4800

 

19.8500

 

4.9900

4.6500

 

2.5667

 

9.7500

 

3.9500

 

14.8500

 

4.4900

 

19.9500

 

5.0000

4.7500

 

2.6000

 

9.8500

 

3.9750

 

14.9500

 

4.5000

 

 

 

 

4.8500

 

2.6333

 

9.9500

 

4.0000

 

15.0500

 

4.5100

 

 

 

 

4.9500

 

2.6667

 

10.0500

 

4.0100

 

15.1500

 

4.5200

 

 

 

 

 

--------------------------------------------------------------------------------